 

  Exhibit (10)(bv)                      [citizensii.jpg]
Suite 300
3025 Chemical Road
Plymouth Meeting, PA 19462
 

 
 
 
 
 
 
November 29, 2010
 
 
Mr. Gary J. Morgan
Senior Vice President - Finance & CFO
Met-Pro Corporation
160 Cassell Road
Harleysville, Pa. 19438
 
Re: Demand Line of Credit
 
Dear Gary,
 

Please be advised that we have reaffirmed your Discretionary Demand Line of
Credit in the amount of $4,000,000 from November 30, 2010 through November 30,
2011. Borrowings under the Line will be on mutually agreeable terms and
conditions, and will be subject to review from time to time. Borrowings are
evidenced by the Demand Promissory Note dated February 23,1996 and advances will
be available at our discretion.

 
Sincerely,
 
 
/s/Dale R. Carr
 
Dale R. Carr
Senior Vice President
 
 
 
Agreed and Accepted this     2nd       day of   December    2010.
 
 
 
 
 
 

/s/Raymond J. De Hont   /s/Gary J. Morgan Raymond J. De Hont   Gary J. Morgan
Chairman and CEO   Senior Vice President -Finance & CFO

 
 
 
 
 
 
[rbsii.jpg]